Case 1:20-cv-00952-PLM-PJG ECF No. 10, PageID.665 Filed 08/10/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 JOY MARIE ADRIANSON,

       Petitioner,
                                                    Case No. 1:20-cv-952
 v.
                                                    HONORABLE PAUL L. MALONEY
 JEREMY HOWARD,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: August 10, 2021                                    /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
